TAYLOR, Judge.
The appellant, Mary Gail Wagers, pursuant to a plea agreement, pleaded guilty to unlawful distribution of a controlled substance and to possession of marijuana. The appellant gave notice of appeal, but has filed no brief. The record is unclear as to whether the appellant is indigent.
Because an indigent defendant is entitled to counsel on direct appeal, this case is remanded to the Circuit Court for Russell County for that court to determine whether the appellant wishes to pursue her appeal, and whether the appellant is indigent, and, if so, to appoint counsel. If counsel is appointed, submission of this case shall be set aside and a briefing schedule shall run from the date counsel is appointed. Due return shall be made to this court of the circuit court’s actions within 28 days from the date of this opinion.
REMANDED WITH DIRECTIONS.*
All the Judges concur.

 Note from the reporter of decisions: On November 10, 1994, the Court of Criminal Appeals dismissed this appeal on motion of the appellant.